UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-15223 HEMACARE CORPORATION (Exact name of registrant as specified in its charter) California 95-3280412 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15350 Sherman Way, Suite350 Van Nuys, California (Address of principal executive offices) (Zip Code) (818) 226-1968 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer ¨ Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo x As of November 7, 2011, 10,331,519shares of Common Stock of the registrant were issued and outstanding. HEMACARE CORPORATION AND SUBSIDIARIES INDEX TO FORM10-Q FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2011 Page Number PARTI FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2011 (unaudited) and December31, 2010 2 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2011and 2010 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4T. Controls and Procedures 29 PARTII OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Removed and Reserved 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 30 1 HEMACARE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowance for doubtful accounts of $101,000 in 2011 and $91,000 in 2010 Product inventories and supplies, net Prepaid expenses Assets held for sale Other receivables Total current assets Plant and equipment, net of accumulated depreciation and amortization of $6,390,000 in 2011 and $7,704,000 in 2010 Other assets Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued payroll and payroll taxes Other accrued expenses Current portion of capital lease Liabilities related to assets held for sale Total current liabilities Deferred rent Long term portion of capital lease Shareholders' equity: Common stock, no par value - 20,000,000 shares authorized, 10,331,519 issued and outstanding in 2011;9,712,948 in 2010 Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 2 HEMACARE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Revenue Blood services $ Therapeutic services Total revenue Operating costs and expenses Blood services Therapeutic services Total operating costs and expenses Gross profit (loss) ) General and administrative expenses Loss from operations ) Gain on insurance settlement - - - Income (loss) from continuing operations before tax ) Provision for (benefit of) income taxes - ) ) Loss from continuing operations, net of tax ) Income from discontinued operations, net of tax Net income (loss) $ $ ) $ ) $ ) Income (loss) per share Basic Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ Total $ $ ) $ ) $ ) Diluted Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ Total $ $ ) $ ) $ ) Weighted average shares outstanding-basic Weighted average shares outstanding-diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 HEMACARE CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Income from discontinued operations ) ) Provision for bad debts Depreciation and amortization Gain on insurance settlement ) - Loss on disposal of assets - Share-based compensation Provision for inventory reserve - Impairment of capital asset in progress - Changes in operating assets and liabilities: Decrease in accounts receivable Decrease (increase) in inventories, supplies and prepaid expenses ) Increase in other receivables ) ) Decrease in other assets (Decrease) increase in accounts payable, accrued payroll, accrued expenses and deferred rent (400,000 ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from the sale of plant and equipment Purchases of plant and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchases of common stock - ) Proceeds from the exercise of stock options - Proceeds from sale of stock Principal payments on capital leases ) - Net cash provided by (used in) financing activities ) Net cash used in continuing operations ) ) Cash Flows - Discontinued Operations Cash (used in) provided by operating activities ) Cash provided by investing activities - Net cash provided by discontinued operations Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Cash, cash equivalents - Continuing operations Cash and cash equivalents - Assets held for sale Total cash and cash equivalents $ $ - Supplemental disclosure: Interest paid $ $
